     Case 3:20-cr-00111 Document 47 Filed 09/09/20 Page 1 of 5 PageID #: 136




                      IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                      CRIMINAL ACTION NO. 3:20-00111

SILAS THORNTON KING


                           MEMORANDUM OPINION AND ORDER


         Pending before the Court is the United States’ Motion in Limine Regarding Defendant’s

Knowledge of Interstate Nexus, ECF No. 36, and Defendant’s Motion in Limine, ECF No. 37. The

Defendant does not object to the Government’s motion. Accordingly, the United States’ Motion in

Limine Regarding Defendant’s Knowledge of Interstate Nexus, ECF No. 36, is GRANTED. The

Defendant will be precluded from introducing evidence related to a lack of knowledge of interstate

nexus.

         Upon consideration of the parties’ arguments, the Court GRANTS, IN PART, and DENIES,

IN PART, the Defendant’s Motion in Limine, ECF No. 37, regarding the admissibility of 404(b)

evidence.

         The indictment in this case alleges that, on or about June 28, 2020, at or near Milton, Cabell

County, West Virginia, the Defendant knowingly and willfully transmitted in interstate commerce a

communication containing a threat to injure the person of another, in violation of 18 U.S.C. § 875(c).

         Specifically, the Government alleges that on June 28, 2020, Defendant was a passenger in a

vehicle that was stopped by the Milton Police Department. During that stop, Defendant allegedly

handed over marijuana to the officer and subsequently received a citation. The Government states

that immediately after this citation, Defendant used the cellphone application Snapchat to upload a
                                                  -1-
      Case 3:20-cr-00111 Document 47 Filed 09/09/20 Page 2 of 5 PageID #: 137



video of himself holding the citation in which he states in part,

          And every single one of you fucking mustache having motherfuckin’ cops can suck
          my fucking cock. I don't give a fuck. I swear to God, if I saw any of you out, and I
          have the opportunity to fucking shoot one right through your fucking neck, I
          fucking would. I swear to fuck I would.

See Exhibit 1.

          After posting the video, the Government states that the defendant and the witnesses in the car

traveled to Huntington, West Virginia, where they encountered other witnesses who had viewed the

video. One witness reportedly “warned the Defendant that he better delete the video and reminded

him of what happened at Sheetz.” ECF No. 40 at 3. Defendant then allegedly replied, “What are they

going to do? Ban me from the state?” Id. The video was ultimately reported to the Milton Police

Department and Defendant was ultimately charged with the pending offense.

          The Government claims that the Sheetz incident referred to by the witness and the Defendant

arises from a verbal altercation that the Defendant had with a Sheetz, Inc. manager in December of

2019, six months before the charge conduct. The Government states that Defendant had become upset

with the Sheetz Manager when he was asked to pay for a cup of water and then took a Snapchat video

of himself in which he “threatens” 1 the manager. The Government states that Sheetz became aware

of the video, made a record of it, and subsequently sent Defendant a letter banning him from the

store. 2 At some point after this event, Defendant visited the Sheetz location and was escorted out by

police.

          In order to prove its case that Defendant violated 18 U.S.C. § 875(c), the Government must

establish the following elements: “(1) that the defendant knowingly transmitted a communication



1
  The Defense maintains that the video does not contain a threat. However, as discussed by the Court at the pretrial
hearing, there are two parts of this video that could potentially be considered threatening: (1) the Government suggests
that at the end of the video, the Defendant essentially challenges the Sheetz manager to a physical confrontation and (2)
at the beginning of the video, the Defendant states he will have the manager fired.
2
  The Defendant argues that that the “Sheetz incident” and the resulting ban was not limited to the Snapchat video, but a
longer standing feud with the Sheetz manager.
                                                         -2-
      Case 3:20-cr-00111 Document 47 Filed 09/09/20 Page 3 of 5 PageID #: 138



in interstate . . . commerce; (2) that the defendant subjectively intended the communication as a

threat; and (3) that the content of the communication contained a ‘true threat’ to . . . injure.” United

States v. White, 810 F.3d 212, 220–21 (4th Cir. 2016). To establish the second element, the

Government must demonstrate more than mere negligence. Instead, it must show “that the defendant

transmitted the communication ‘for the purpose of issuing a threat, or with knowledge that the

communication will be viewed as a threat,’ or, perhaps, with reckless disregard for the likelihood

that the communication will be viewed as a threat.” Id. at 221 (quoting Elonis v. United States, 135

S. Ct. 2001, 2012-13 (2015)). To prove the third element, the Government “must show that an

ordinary, reasonable recipient who is familiar with the context in which the statement is made would

interpret it as a serious expression of an intent to do harm.” Id. (citation omitted). In this case, the

Government argues the evidence at issue goes to the second element of the offense and demonstrates

that the Defendant had knowledge that his communication actually would be viewed as a threat.

       Rule 404(b)(1), states that “[e]vidence of a crime, wrong, or other act is not admissible to

prove a person’s character in order to show that on a particular occasion the person acted in

accordance with the character.” Evidence of “bad acts” may be admissible if it is used for some other

purposes, “such as proving motive, opportunity, intent, preparation, plan, knowledge, identity,

absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2); United States v. Brizuela, 962 F.3d

784, 797 (4th Cir. 2020). The Government bears the burden of showing that the prior-act evidence

is (1) relevant for a proper non-character purpose, (2) necessary to prove an essential element of the

crime (3) reliable, and (4) its probative value is not “substantially outweighed” by its prejudicial

nature under the Rule 403 balancing test. Brizuela, 962 F.3d at 797–98 (citing United States v. Hall,

858 F.3d 254, 266 (4th Cir. 2017)).

       Here, the evidence can be divided into three categories (1) the verbal altercation with the

Sheetz employee, (2) the Defendant’s conversation with the witness after the Defendant made the

                                                  -3-
      Case 3:20-cr-00111 Document 47 Filed 09/09/20 Page 4 of 5 PageID #: 139



Snapchat that is the subject of the charged offense, and (3) the Snapchat video regarding the Sheetz

employee.

          As explained at the hearing, the Court finds that the evidence pertaining to the verbal

altercation that precipitated the Snapchat video about the Sheetz employee is not admissible. The

incident is simply not relevant to the charged conduct nor is it necessary to prove the Defendant had

knowledge that the Snapchat video he uploaded in June of 2020 would be perceived as a threat. See

Brizuela, 962 F.3d at 797–98. This reasoning also applies to the letter sent to the Defendant by

Sheetz and the Defendant’s subsequent removal from the Sheetz after he was banned.

          As to the conversation the witness had with the Defendant in which the Government alleges

the Defendant stated “What are they going to do? Ban me from the state?,” the Court conditionally

finds the statements are admissible. The witness will need to establish that the statements were made

in the context of a discussion specifically connecting the Sheetz video with the charged conduct.

The Government will need to lay a foundation that the Defendant’s remarks evince knowledge that

statements of his intentions posted on Snapchat could be viewed by others as communicating a

threat.

          Finally, as to the video that was posted to Snapchat in which the Defendant rants about the

Sheetz employee, the Court finds that its existence is admissible, but its full content likely includes

inadmissible statements. Accordingly, non-relevant and highly prejudicial portions of the video

would need to be redacted and only “threats” by the Defendant could be admitted. Although, these

statements are prejudicial to the Defendant, they are likely admissible under the 404(b) analysis if

the Government can supply a link between the charged conduct and the Sheetz incident at trial via

witness testimony.

          Accordingly, for the reasons stated above, the Court GRANTS the United States’ Motion

in Limine Regarding Defendant’s Knowledge of Interstate Nexus. ECF No. 36. Additionally, the

                                                  -4-
      Case 3:20-cr-00111 Document 47 Filed 09/09/20 Page 5 of 5 PageID #: 140



Court GRANTS, IN PART, and DENIES, IN PART the Defendant’s Motion in Limine. ECF No.

37.

       The Court DIRECTS the Clerk to send a copy of this Order to the defendant and counsel,

the United States Attorney, the United States Probation Office, and the United States Marshal.

                                            ENTER:         September 9, 2020



                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -5-
